Citation Nr: 1456457	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-06 069	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty from July 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU rating.

In the "Appellant's Brief" filed in July 2014, the Veteran's representative appears to have raised issues that have not been adjudicated by the Agency of Original Jurisdiction, essentially claiming that the Veteran's service-connected disabilities, to include posttraumatic stress disorder (PTSD) and bilateral hearing loss, have worsened since the last examination.  The Board does not have jurisdiction over these increased rating claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him unemployable.  He is currently service-connected for PTSD, rated 50 percent disabling; bilateral hearing loss, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and ischemic heart disease, also rated 10 percent disabling.  His combined total disability rating is 70 percent.  

Review of the record shows that on a VA examination for PTSD dated in August 2010, it was noted that the Veteran had retired in 2001 because he was eligible by age or duration of work.  The examiner also responded "no" to the question of whether there was total occupational and social impairment due to PTSD signs and symptoms, and "yes" to the question of whether there was reduced reliability and productivity due to PTSD symptoms, including becoming cognitively distracted due to intrusive thoughts or flashbacks, having difficulty maintaining his attention in conversation, having chronic sleep disturbance, having difficulty handling stressful situations, and experiencing panic attacks, and that these limitations would impact the Veteran occupationally, whether the work was physical or sedentary.  Further, on a VA audiological examination in August 2010, it was noted that the effect of the Veteran's hearing loss on his occupation was "significant".  Finally, on a VA examination in January 2011, the examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.  

The Veteran reported he retired early due to his PTSD and hearing loss, and believed these disabilities would prevent him from being employed.  Further, the Veteran asserted that the VA examination conducted in August 2010 did not accurately portray the current disability picture.  On remand, a current VA examination is warranted to ascertain a more recent opinion as to whether his service-connected disabilities alone render him unemployable. 

Finally, review of the claims folder shows that there is ambiguity as to whether the Veteran desires a hearing in this matter.  In the Veteran's representative's statement dated in June 2013, the representative indicated that they "will be prepared to offer additional testimony to the Board via videoconference while continuing the argument for needed exams".  No action has been taken on this statement, and the Veteran has yet to be asked for clarification if he desires a hearing.  As this matter is being remanded for reasons set forth above, on remand such clarification should be accomplished.  Further, if the Veteran does request a videoconference hearing, the AOJ shall schedule him for such hearing.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran clarify whether he wishes to testify at a videoconference hearing at the RO before a Veteran's Law Judge.  If he does, schedule him for such hearing at the earliest opportunity, and notify him of the date, time and location of his hearing. 

2. Obtain updated pertinent treatment records for the Veteran and associate them with the claims folder.  

3. Schedule the Veteran for a general medical examination to evaluate his employability status.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on his capacity for employment.  A complete rationale for all opinions must be provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and provide an explanation.

5. Thereafter, readjudicate the claim of entitlement to TDIU.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


